COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re J. Heath Deneke
Appellate case number:      01-22-00260-CV
Trial court case number:    2019-89936
Trial court:                133rd District Court of Harris County
       On April 6, 2022, relator, J. Heath Deneke, filed a petition for a writ of mandamus.
In his mandamus petition, relator challenges the trial court’s March 22, 2022 oral ruling
granting real party in interest, Linde Engineering North America, Inc.’s, motion to compel
the deposition of relator, and overruling relator’s motion for protection from Linde’s
third-party discovery.
       Also on April 6, 2022, relator filed an “Opposed Motion for Temporary Relief,”
seeking emergency temporary relief in the form of a “stay [of] all orders and rulings
regarding the deposition” of relator “until this original proceeding is resolved.” Relator
seeks a stay from the trial court’s ruling requiring his deposition to move forward because,
“[w]ere [relator’s] deposition to go forward, the relief [relator] requests in his mandamus
petition would be moot.”
        Relator’s motion for temporary relief is granted. See TEX. R. APP. P. 52.10.
Enforcement of the trial court’s March 22, 2022 ruling granting Linde’s motion to compel
relator’s deposition in trial court case number 2019-89936 is stayed. This stay is effective
until disposition of relator’s petition for writ of mandamus or further order of this Court.
       We further request a response to the petition for writ of mandamus from the real
parties in interest. The response(s), if any, is due to be filed with this Court no later
than ten days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court

Date: ___April 7, 2022____